Exhibit EXECUTION COPY Agreement and Plan of Merger Among SilverBirch Inc., RME Merger Sub Corp., Red Mile Entertainment, Inc. and Kenny Cheung, as Representative October 7, 2008 TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS 2 ARTICLE II THE MERGER 10 2.1 Conversion of Shares. 10 2.2 Additional Parent Common Shares. 12 2.3 The Closing 13 2.4 Effects of the Merger 13 2.5 Surrender of Certificates 13 2.6 Dissenting Shares 14 2.7 Restrictions; Legends 15 2.8 Tax Withholding 16 2.9 Closing Merger Expense Certificate. 16 2.1 Further Assurances 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 3.1 Organization and Good Standing 17 3.2 Subsidiaries 17 3.3 Power, Authorization and Validity 17 3.4 Capitalization of the Company 18 3.5 No Conflict 20 3.6 Litigation 20 3.7 Taxes 20 3.8 SEC Filings; Company Financial Statements 22 3.9 Title to Properties 23 3.1 Absence of Certain Changes 24 3.11 Contracts, Agreements, Arrangements, Commitments and Undertakings 26 3.12 No Default; No Restrictions 28 3.13 Intellectual Property 29 3.14 Compliance with Laws 34 3.15 Certain Transactions and Agreements 35 3.16 Employees, ERISA and Other Compliance 35 3.17 Merger Expenses 39 3.18 Books and Records 39 3.19 Insurance 39 3.2 Environmental Matters 40 3.21 Customers and Suppliers 40 3.22 Privacy 41 3.23 Accounts Receivable 42 3.24 Company Proxy Statement; Other Filings 42 3.25 Board Approval 42 3.26 Disclosure. 42 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 43 4.1 Organization and Good Standing 43 -i- 4.2 Power, Authorization and Validity 43 4.3 Capitalization of Parent 44 4.4 No Conflict 44 4.5 Interim Operations of Merger Sub 45 4.6 Stockholders Consent 45 4.7 Securities Filings 45 4.8 Company Proxy Statement 45 4.9 Litigation 45 ARTICLE V COMPANY COVENANTS 46 5.1 Advice of Changes 46 5.2 Maintenance of Business 46 5.3 Conduct of Business 46 5.4 Regulatory Approvals 49 5.5 Necessary Consents 49 5.6 Litigation 50 5.7 No Other Negotiations 50 5.8 Access to Information 51 5.9 Satisfaction of Conditions Precedent 51 5.1 Notices to Company Securityholders and Employees 51 5.11 Closing Merger Expense Certificate 51 ARTICLE VI PARENT COVENANTS 52 6.1 Advice of Changes 52 6.2 Regulatory Approvals 52 6.3 Satisfaction of Conditions Precedent 52 ARTICLE VII STATE OF CALIFORNIA, STOCKHOLDER AND TSXV APPROVALS 53 7.1 Information Statement; Fairness Hearing and Permit; Proxy Statement. 53 7.2 Meetings of Stockholders 54 7.3 TSXV Approval 55 ARTICLE VIII CONDITIONS TO CLOSING OF MERGER 56 8.1 Conditions to Each Party’s Obligation to Effect the Merger 56 8.2 Additional Conditions to Obligations of Parent and Merger Sub 56 8.3 Additional Conditions to Obligations of the Company 59 ARTICLE IX TERMINATION OF AGREEMENT 60 9.1 Termination by Mutual Consent 60 9.2 Unilateral Termination 60 9.3 Termination Fee 61 9.4 Effect of Termination 61 ARTICLE X SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION AND REMEDIES; CONTINUING COVENANTS 61 10.1 Survival; Right to Indemnification Not Affected by Knowledge 61 10.2 Agreement to Indemnify 62 10.3 Limitations 63 10.4 Notice of Claim 63 10.5 Defense of Third-Party Claims 64 10.6 Contents of Notice of Claim 64 10.7 Resolution of Notice of Claim 65 -ii- 10.8 Appointment of Representative 66 ARTICLE XI MISCELLANEOUS 67 11.1 Governing Law 67 11.2 Assignment; Binding Upon Successors and Assigns 67 11.3 Severability 67 11.4 Counterparts 67 11.5 Other Remedies 67 11.6 Amendments and Waivers 67 11.7 Expenses 68 11.8 Attorneys’ Fees 68 11.9 Notices 68 11.1 Interpretation; Rules of Construction 69 11.11 Third Party Beneficiary Rights 69 11.12 Public Announcement 70 11.13 Entire Agreement 70 11.14 Waiver of Jury Trial 70 -iii- List of Exhibits Exhibit A-1 List of Signatories to Voting Agreement Exhibit A-2 Form of Voting Agreement Exhibit B-1 List of employees and consultants receiving Offer Letters Exhibit B-2 Offer Letters Exhibit C Waivers -iv- Agreement and Plan of Merger This Agreement and Plan of Merger (this “Agreement”) is made and entered into as of October 7, 2008 (the “Agreement Date”) by and among SilverBirch Inc., an Ontario corporation (“Parent”), RME Merger Sub Corp., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Red Mile Entertainment, Inc., a Delaware corporation (the “Company”), and Kenny Cheung, as Representative, solely with respect to ArticleX hereof and such other provisions hereof which specifically refer to such Representative (the “Representative”). Recitals A.The parties intend that, subject to the terms and conditions hereinafter set forth, Merger Sub shall merge with and into the Company (the “Merger”), with the Company to be the surviving corporation of the Merger (the “Surviving Corporation”), on the terms and subject to the conditions of this Agreement and pursuant to the applicable provisions of the laws of the State of Delaware. B.The Boards of Directors of Parent, Merger Sub and the Company have determined that the Merger is in the best interests of their respective stockholders and have approved and declared advisable this Agreement and the Merger. C.Concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Parent’s willingness to enter into this Agreement, each Company Stockholder listed on Exhibit A-1 is executing and delivering to Parent a Voting Agreement in substantially the form attached hereto as Exhibit A-2 (a “Voting Agreement”). D.Concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Parent’s willingness to enter into this Agreement, each of the employees and consultants of the Company listed on Exhibit B-1 is executing and delivering to Parent an executed employment or consulting offer letter (including the related Confidentiality and Assignment of Inventions Agreement) in substantially the forms attached hereto on Exhibit B-2 (the “Offer Letters”), which Offer Letters shall become effective only upon the Effective Time (as defined in ArticleI). E.Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and to prescribe various conditions to the Merger. Now, therefore, in consideration of the foregoing and the mutual promises, covenants and conditions contained herein, the parties hereby agree as follows: -1- ARTICLE I CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below.Unless indicated otherwise, all mathematical calculations contemplated hereby shall be made to the fifth decimal place. “Affiliate” has the meaning set forth in Rule 144 promulgated under the Securities Act. “Alternative Transaction” means:(A) any acquisition or purchase of Company Common Stock byany Person or “group” (as defined under Section 13(d) of the Exchange Act and the rules and regulations promulgated thereunder) of five percent (5%) or morein interest of the total number of outstanding shares of Company Common Stock on such date of acquisition (other than as provided for or permitted by this Agreement), or any merger, consolidation, business combination or similar transaction involving the Company; (B)any sale, lease, exchange, transfer, license, acquisition or disposition of a substantial portion of the assets of the Company; or (C) any sale, lease, exchange, transfer, license or disposition to a third party of the Company Business. “Applicable Law”means, collectively, all foreign, federal, state, local or municipal laws, statutes, ordinances, regulations, and rules, and all orders, writs, injunctions, awards, judgments and decrees applicable to the assets, properties and business (and any regulations promulgated thereunder) of the applicable company or entity. “Balance Sheet Date”means June 30, “California Law” means the Corporation Code of the State of California and the rules promulgated thereunder. “Certificate of Merger” means the certificate of merger to be filed with the Office of the Secretary of State of the State of Delaware at the time of Closing in such appropriate form as shall be required by Delaware Law. “Closing” means the closing of the transactions necessary to consummate the Merger. “Closing Date” means a time and date on which the Closing shall occur to be specified by the parties, which shall be no later than the second business day after the satisfaction or waiver of the conditions set forth in Article VIII, or at such other time, date and location as the parties hereto agree in writing. “Closing Merger Expense Certificate”means a certificate executed by the Chief Executive Officer of the Company, dated as of the Closing Date, certifying the amount of unpaid Merger Expenses (including an itemized list of each Merger Expense and the Person to whom such expense was or is owed). “Code” means the Internal
